     Case 2:19-cv-00109-WBS-DMC Document 40 Filed 11/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VENCIL C. GREEN,                                    No. 2:19-CV-0109-WBS-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    NASARIA CHAMBERLAIN, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Defendants’ third motion, ECF No. 38, to modify

19   the schedule for this litigation. Plaintiff has filed an opposition.

20                  On January 2, 2020, the Court issued an order setting a schedule. See ECF No. 23.

21   Pursuant to that order, the parties were permitted to conduct discovery through June 8, 2020, and

22   directed to file dispositive motions within 90 days from that date. See id. On June 29, 2020, the

23   Court issued an order granting Defendants’ first motion to modify the schedule. See ECF No. 33.

24   That order extended the time to conduct discovery to September 6, 2020. See id. On October 16,

25   2020, the Court granted Defendants’ second motion to modify the schedule and re-set the

26   discovery cut-off date to November 5, 2020. See ECF No. 37. In Defendants’ pending third

27   motion to modify the schedule, Defendants seek an extension of time for the limited purpose of

28   conducting Plaintiff’s remote deposition. See ECF No. 38.
                                                         1
     Case 2:19-cv-00109-WBS-DMC Document 40 Filed 11/20/20 Page 2 of 2


 1                  Plaintiff opposes, arguing that further extensions are not warranted because

 2   Defendants have thus far failed to adequately respond to his own discovery requests. See ECF

 3   No. 39. To the extent Plaintiff believes his discovery requests have not been sufficiently

 4   addressed by Defendants, Plaintiff’s recourse is to file an appropriate motion to compel, which he

 5   has not done. The Court will grant additional time for an appropriate motion to compel.

 6   Defendants have shown good cause for an extension of time to conduct Plaintiff’s deposition and

 7   the Court will grant Defendants’ requested third modification of the schedule.

 8                  Accordingly, IT IS HEREBY ORDERED that:

 9                  1.     Defendants’ motion, ECF No. 38, for modification of the schedule for this

10   litigation is granted nunc pro tunc to November 5, 2020.

11                  2.     The parties may take depositions through December 31, 2020.

12                  3.     Written discovery is closed.

13                  4.     Any motions to compel related to written discovery served on or before

14   November 5, 2020, or depositions taken after November 5, 2020, shall be filed within 30 days of

15   the deposition cut-off date specified above.

16                  5.     Dispositive motions are due within 90 days of the deposition cut-off date

17   specified above.

18

19   Dated: November 19, 2020
                                                           ____________________________________
20                                                         DENNIS M. COTA
21                                                         UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                       2
